Citation Nr: 1748607	
Decision Date: 10/27/17    Archive Date: 11/03/17

DOCKET NO.  10-17 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a total rating by reason of individual unemployability due to service-connected disabilities (TDIU) prior to August 27, 2015.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1967 to July 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2012, a videoconference Board hearing was held before the undersigned.  A transcript of the hearing is available for review.  

The case was remanded by the Board in November 2013 and November 2014 for further development of the evidence and to adjudicate issues that were deemed to be intertwined with the Veteran's claim of TDIU.  Those issues, including entitlement to service connection for chronic obstructive pulmonary disease (COPD) and kidney cancer, were denied by the RO in a February 2015 rating decision.  The Veteran disagreed with the denial of service connection for kidney cancer and, in December 2015, a Statement of the Case (SOC) was furnished to the Veteran.  The Veteran was informed of the time limit within which he needed to perfect an appeal as to the additional issue.  He did not do so.  Hence this issue is not properly before the Board.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. § 20.302(c) (2016); Roy v. Brown, 5 Vet. App. 554 (1993).  

Following the most recent remand by the Board, service connection and increased ratings were awarded.  Recent rating decisions have provided for a combined schedular 100 percent evaluation, effective August 27, 2015.  The RO indicated that these awards rendered the matter of TDIU subsequent to this date moot.  As such, the Board will address the matter of TDIU prior to that date.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

At the time of the Veteran's claim for TDIU, service connection was in effect for PTSD, rated 50 percent disabling; residuals of a gunshot wound (GSW) of the left thigh, muscle groups XIII and XIV, rated 30 percent disabling; residuals of muscle injury of muscle groups X and XI with right tibial shaft fracture, rated 20 percent disabling; residuals of SFW scars of the left foot with retained metal fragments, with injury of muscle group X, rated 20 percent disabling; residuals of a GSW of the left ring finger, muscle group IX, rated 10 percent disabling; SFW scars of the right foot, rated 10 percent disabling; ischemic heart disease, rated 10 percent disabling; and multiple SFW scars of both lower extremities, the buttocks and left thoracic wall, rated noncompensable.  The Veteran's combined evaluation after consideration of the bilateral factor was 90 percent disabling.  

The Veteran stated that he had had four years of college education and work experience as a quality assurance manager.  He stated that he had last worked in May 2010.  

The service-connected disabilities, standing alone, are shown to be of such severity as to effectively preclude all forms of substantially gainful employment.  


CONCLUSION OF LAW

The requirements for TDIU were met from the date of claim in April 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in May 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran was afforded VA medical examinations.  The Board finds that the findings obtained are adequate.  They were provided by qualified medical professionals and were predicated on a full reading of all available records.  Neither the Veteran nor the representative has challenged the adequacy of the examinations obtained.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist, including with respect to obtaining a VA examination or opinion, has been met.  38 C.F.R. § 3.159(c)(4) (2016).  

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  When these percentage standards are not met, consideration may be given to entitlement on an extraschedular basis, taking into account such factors as the extent of the service-connected disability, and employment and educational background.  It must be shown that the service-connected disability produces unemployability without regard to advancing age.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (included but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16.  

The Veteran applied for TDIU in April 2010.  In a 2015 formal application for TDIU, he stated that he had had four years of college education and work experience as a quality assurance manager.  He last worked in May 2010.  

Effective at the time of the Veteran's claim for TDIU, service connection was in effect for post traumatic stress disorder (PTSD), rated 50 percent disabling; residuals of a GSW of the left thigh, muscle groups XIII and XIV, rated 30 percent disabling; residuals of muscle injury of muscle groups X and XI with right tibial shaft fracture, rated 20 percent disabling; residuals of SFW scars of the left foot with retained metal fragments, with injury of muscle group X, rated 20 percent disabling; residuals of a GSW of the left ring finger, muscle group IX, rated 10 percent disabling; SFW scars of the right foot, rated 10 percent disabling; ischemic heart disease, rated 10 percent disabling; and multiple SFW scars of both lower extremities, the buttocks and left thoracic wall, rated noncompensable.  The Veteran's combined evaluation after consideration of the bilateral factor was 90 percent disabling.  

In a June 2010 statement, the Veteran's former employer indicated that the Veteran's employment had been terminated after leave taken through the Family and Medical Leave Act (FMLA) had been exhausted and the Veteran's doctor had indicated that the Veteran's "return to work date" was "indefinite at this time."  Due to the size of the company and increased work load, the Veteran's position could not be held open any longer.  

VA outpatient treatment records during the period on appeal reflect ongoing treatment for, in pertinent part, left sural nerve neuritis, PTSD/depression and coronary artery disease.

An examination was conducted by VA in August 2010.  At that time, the Veteran was being evaluated for injuries of the left ring finger, muscle group IX; and of the right tibia, muscle groups X and XI.  It was noted that he had sustained a GSW of the left thigh and shell fragment wounds (SFWs) of several areas from a booby trap.  He had had several surgeries for removal of shrapnel.  It was noted that the Veteran was claiming TDIU and that his service-connected disorders, and those for which he was claiming service connection, were to be evaluated for functional impairment and any effect on possible employment.  Regarding the injury of the right tibia, there was muscle injury, but no apparent decrease in muscle strength.  Regarding his left ring finger, the examiner did not note evidence of residual muscle injury.  There was a small scar without apparent muscle disability.  Digit function was within normal limits.  There was an indentation scar measuring 12 cm in length on the medical left thigh.  There was no residual nerve, tendon, or bone damage.  It was noted that the Veteran had been laid off from employment during the past year and that he had current medical issues with his lungs and recent diagnosis of renal cancer.  The diagnoses were status post shrapnel injury involving muscle group X with residual superficial retained shrapnel in the right tibia and muscle injury of groups X and XI of the right tibia.  These did not have an effect on his usual daily activities and were not shown to affect his ability to obtain or retain employment.  The Veteran's numerous scars were described in detail.  The examiner opined that they did not have any effect on his usual daily activities or cause him to be unemployed.  

An examination of the Veteran's heart disease was conducted by VA in December 2010.  At that time, the Veteran was shown to be on the medications for his heart disease.  The Veteran was noted to have dyspnea on exertion, but was able to perform activities consistent with climbing stairs quickly, moderate bicycling, sawing wood or jogging.  His MET level was noted to be greater than 7 to 10.  There was no evidence of cardiac hypertrophy or dilatation.  The examiner stated that the Veteran's ischemic heart disease did not impact his ability to work.  

An examination was conducted by VA in June 2014.  At that time, the diagnosis was residuals of a SFW of the left foot, with injury of muscle groups XI and XII.  He complained of left foot pain and a tingling sensation at the back of the foot just below the ankle area.  He had scarring, with loss of muscle tone and loss of muscle substance.  Muscle strength testing was normal.  There was no muscle atrophy.  The Veteran did wear orthotics in both his shoes that helped him when he walked.  There was mild decrease in dorsiflexion of the left foot.  Gait was normal, although the Veteran was unable to heel and toe walk.  X-ray studies showed retained metallic fragments in muscle groups XI and XII on the left.  The examiner opined that the Veteran's muscle injuries did not impact his ability to work.  In a July 2014 addendum, the examiner opined that the Veteran's left foot muscle injury would not affect his ordinary activities or his ability to obtain and maintain gainful employment.  His gait was normal, with only a slight decrease in left dorsiflexion range of motion.  Motor, reflex, and sensitivity examinations were within normal limits.  

An examination was conducted by VA in September 2015.  At that time, scars of both lower extremities and the posterior trunk were noted.  Painful scars of each great toe, of the right upper and lower legs, and of the left upper leg were noted.  A scar of the left lateral heel was noted to have burning pain, especially with tactile stimulation.  The Veteran stated that even bed sheets at night made this hurt.  The scars were not shown to be unstable.  Scattered shrapnel wound scars of the right lower extremity, the majority of which were on the medial aspect of the thigh and lower leg and foot were noted.  Numerous deep, nonlinear scars, up to 16, were noted.  The left lower extremity had six scars on the upper medial thigh and posterior thigh and foot.  A deep, non-linear scar of the left buttock was noted.  Total scar areas of 36.5 cm2 on the right lower extremity, 30 cm2 on the left lower extremity and 2 cm2 on the posterior trunk were noted.  A SFW of the left cheek bone that was not described as significantly disfiguring was also reported.  The examiner opined that the Veteran's scars impacted his ability to work in that there was an inability to stand or ambulate for greater than 10 feet without pain.  There were also balance issues due to pain in the feet and bony structure changes in the feet.  Regarding muscle injuries, it was noted that the Veteran had had injuries of left muscle group IX, both left and right muscle groups X and XI, and right muscle groups XIII and XIV.  The entrance and exit wound scars indicated a track of the missile through one or more muscle groups, adhesion scars of at least one of the bones, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle, evidence of fascial defects, loss of deep fascia and palpation showing loss of deep fascia.  There was impairment of muscle tonus, loss of muscle substance, soft flabby muscles in the wound areas, induration or atrophy of an entire muscle following history of simple piercing by a projectile and visible or measurable atrophy.  There was loss of power with the right foot being worse than the left.  There was weakness on the right in foot flexion and right leg weakness.  Fatigue and pain on the right, especially at night; and impairment of coordination, with balance issues when standing on one foot, such as showering, drying off, or dressing.  Muscle strength testing showed weakness in right knee flexion and extension, weakness of both ankles in plantar flexion and dorsiflexion, and weakness in both feet.  No muscle atrophy was noted.  X-ray studies showed retained foreign bodies in the femurs, tibia/fibula, ankles, feet and heels.  All had scattered metallic fragments in the soft tissues.  The left fourth finger was normal.  The Veteran's muscle injuries impacted his ability to work in that he was unable to ambulate further than 10 feet barefoot without pain and his sleep was affected severely due to pain in both feet and cramps in the right calf.  The diagnoses were shell fragment wound scars of the left foot, with retained metal fragments of muscle group X, muscle injury of the groups X and XI with right tibial shaft fracture; shell fragment wound scars of the right foot; a GSW and the left thigh with injury of muscle groups XIII and XIV; and residuals of gunshot wound of the left ring finger, muscle group IX; and multiple scars of both lower extremities, buttocks and left thoracic wall.  

A heart examination was conducted by VA in December 2015.  At that time, it was noted that the Veteran had dyspnea, fatigue, and dizziness with an MET level of between 3 and 5, consistent with light yard work or brisk walking.  It was opined that the Veteran's heart disease impacted his ability to work in that he could not perform strenuous activities, but it did not preclude more sedentary activities.  

A psychiatric examination was conducted by VA in January 2016.  At that time, the diagnoses were PTSD and depressive disorder, unspecified.  It was not possible to differentiate between the symptoms of the two diagnoses.  The two disorders had significantly overlapping symptom presentations and  some of the Veteran's depressive symptoms could be related to his PTSD symptoms.  It was reported that that he did not engage in many social activities because of his PTSD symptoms made it difficult for him to be around people.  The Veteran indicated that he typically slept about four to five hours per night.  At times, his sleep is interrupted by nightmares.  He noted that he sometimes dreamt about an incident that occurred in Vietnam where he stepped on a "booby trap."  He took Trazodone to treat his symptoms of insomnia.  He also stated that certain things would occasionally trigger flashbacks and strong anxiety.  These included clips of war scenes.  In addition, if he interacted with other veterans, his PTSD would be triggered.  He was encouraged to attend group therapy, but had been resistant because he was reluctant to talk about his symptoms and heard stories from other veterans.  He stated that his depressive symptoms had increased since his last evaluation.  He believed they had increased because of his significant health problems.  The Veteran met all the criterion for a PTSD diagnosis.  Symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Throughout the interview, he produced clear speech with good diction.  His affect ranged appropriately throughout the interview.  He did not display overt signs of anxiety or depression.  Thought processes were logical and goal directed as evidenced by his ability to answer interview questions appropriately.  His long and short term memory appeared to be intact, and he exhibited appropriate social judgment during the interview.  He denied currently experiencing suicidal or homicidal ideation.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board is cognizant of the fact that the record shows that the Veteran was able to maintain employment until 2010 when the record shows that non-service-connected disorders of kidney cancer and COPD caused him to be terminated from his employment.  Nevertheless, in this case, the Veteran has multiple service-connected disabilities, including  muscle injuries and SFW and GSW wound scars that are shown, on the most complete examination of record, to be painful and cause weakness in each of the Veteran's legs.  X-ray studies show that he has multiple retained foreign bodies in the soft tissues and numerous scars that are described as being painful.  While this examination was not provided until 2015, the nature of SFW and GSW injuries are generally known to be static in nature.  In addition, the Veteran's PTSD causes significant symptoms of anxiety, depression, sleep impairment and suspiciousness caused by PTSD and he has a heart disability.  While examiners who evaluated each of the Veteran's service-connected disorders opined that they do not cause unemployability, the combination of muscle injury, scarring, psychiatric, and cardiac disorders, taken together, take his case outside of the norm.  Thus, they are found by the Board to prevent him from engaging in substantially gainful employment.  


ORDER

TDIU is granted from the date of claim in April 2010, subject to controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


